DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the device of claim 1.
A search of the prior art did not show the claimed invention. The closest prior as exemplified by Pickett (US 2021/0159438) in view of Jiang (CN 108365113A) 
teaches (paragraph 38):
  OLED 100 includes a substrate 1, an anode 10, a hole injection layer (HIL) 20, a hole transport layer (HTL) 30, an electron blocking layer (EBL) 40, an emissive layer 50, a hole blocking layer (HBL) 60, an electron transport layer (ETL) 70, and electron injection layer (EIL) 80 and a cathode 90. In some instances, the OLED device structure of FIG. 1 can contain additional layers or omit one or more of the shown layers. In OLED device structures, the emissive layer 50 comprises a fluorescent material (TPBi) dispersed in a host matrix. One specific type of fluorescent material is an organic molecule (TADF1) which exhibits thermally activated delayed fluorescence. The emissive layer 50 comprises a two-dopant system comprising a quantum dot fluorescent emitter dopant and a fluorescence/phosphorescence donor-assistant dopant dispersed in a host matrix such as, for example, 3,3-di(9H-carbazol-9-yl)biphenyl (mCBP). The emissive donor-assistant dopant may be a thermally activated delayed fluorescence (TADF) molecule (paragraph 28). The OLED can be a display device (abstract) (per claim 15).

	The office also notes in the preparation of the OLED the layers are sequentially applied from anode to cathode.
	Pickett fails to mention a gradual increase or decrease in the in doping concentration in a direction from anode toward the cathode.
	Jiang teaches the gradient-doped luminescent layer structure design reduces the device's turn-on and operating voltage, and the widened exciton composite region is effective (machine trans. page 3). The gradient doping technique can be used to prepare a multi-band organic electroluminescent diode device with low operating voltage and high power efficiency (machine trans. page 20).
	The office views the teachings of Jiang as showing the advantages of using a gradient doping procedure to apply an auxiliary dopant to lower operating voltage and to have high power efficiency.
	However, Pickett (US 2021/0159438) in view of Jiang (CN 108365113A) fails to teach:

wherein the light-emitting layer comprises at least two light emitting sublayers adjacent
to each other, the auxiliary guest has a uniform doping concentration in each of the light-emitting sublayers and a doping concentration of the auxiliary guest in each of the 
	Pickett in view of Jiang fails to teach, suggest or offer guidance that would render it obvious to modify the OLED layering to arrive at the limitations of independent claim 1.
Claims 1 and 3-15 allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



//GREGORY D CLARK/ Primary Examiner, Art Unit 1786